THE COURT.
The defendant was convicted in the Superior Court of -Sacramento County of a felony, to wit: Attempt to commit robbery.
The transcript on appeal was filed in this court May 15, 1931. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on July 1, 1931. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253- of the Penal Code the judgment and the order are affirmed.